UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A Amendment No. 1 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 30, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of Registrant as specified in its charter) Nevada 95-2043126 (State of incorporation or organization) (I.R.S. Employer Identification No.) 2100 East Grand Avenue El Segundo, California 90245 (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: (310) 615-0311 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered Common Stock, $1.00 par value per share New York Stock Exchange Preferred Stock Purchase Rights Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesNoþ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesNoþ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K/A or any amendment to this Form 10-K/A.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerþAccelerated Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoþ As of September 29, 2006 the aggregate market value of stock held by non-affiliates of the Registrant was approximately $8,422,000,000. There were 173,993,039 shares of the Registrant’s common stock outstanding as of May 25, 2007. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement for its 2007 Annual Meeting of Stockholders, which will be filed with the Securities and Exchange Commission within 120 days after March 30, 2007, are incorporated by reference into PartIII hereof. Explanatory Note This Amendment No. 1 to the Company’s Annual Report on Form 10-K for the fiscal year ended March 30, 2007 is being filed to reflect the restatement of the Company’s consolidated balance sheets as of March 30, 2007 and March 31, 2006, and the related consolidated statements of income, cash flows and stockholders’ equity for each of the three years in the period ended March 30, 2007 as discussed in Note 2 “Restatement of Financial Statements” in Notes to Consolidated Financial Statements of this Form 10-K/A.These restatements reflect adjustments to correct the accounting for income taxes, accounting for foreign currency gains and losses and the correction of other immaterial errors as well as the reclassification of foreign currency gains and losses and gains and losses on the disposal of non-operating assets to Other Income. The income tax errors relate to the accounting for depreciation on certain assets, adjustments to effective state tax rates, transfer pricing and errors related to intracompany transactions between the Company’s U.S. and foreign entities, and the correction of miscellaneous other federal and state income tax errors as well as accruals for interest and penalties as a result of these errors. The errors related to foreign currency gains and losses relate, primarily, to long-term intracompany notes with foreign subsidiaries which the Company previously reported in the cumulative translation adjustment account.As a result of reporting these foreign currency gains and losses in income, certain foreign jurisdictions reported taxable income and as a result valuation allowances previously established against net operating losses in these jurisdictions were reversed. This Form 10-K/A also reflects the restatement of “Selected Financial Data” in Item 6 for fiscal years ended March 30, 2007, March 31, 2006, April 1, 2005, April 2, 2004 and March 28, 2003.In addition, the quarterly financial data in Item 8 has been restated.Additionally, the Company has revised the discussion under Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The information in this Form 10-K/A Amendment No. 1 has not been updated from the Form 10-K except as required to reflect the effects of the restatement.This restatement includes changes to Items 6, 7, 8, 9A and 15.Additionally, this Form 10-K/A does not purport to provide an update or a discussion of any other developments at the Company subsequent to the original filing. TABLE OF CONTENTS Item Page Part I 1. Business 1 1A. Risk Factors 5 1B. Unresolved Staff Comments 10 2. Properties 10 3. Legal Proceedings 11 4. Submission of Matters to a Vote of Security Holders 13 Part II 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 6. Selected Financial Data 16 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 7A. Quantitative and Qualitative Disclosures About Market Risk 50 8. Consolidated Financial Statements and Supplementary Data 51 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 140 9A. Controls and Procedures 140 9B. Other Information 141 Part III 10. Directors and Executive Officers of the Registrant 142 11. Executive Compensation 142 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 142 13. Certain Relationships and Related Transactions 142 14. Principal Accountant Fees and Services 142 Part IV 15. Exhibits 143 i PART I Item 1. Business INTRODUCTION AND HISTORY General Computer Sciences Corporation (CSC or the Company) is one of the world leaders in the information technology (I/T) and professional services industry. Since it was founded in 1959, the Company has helped clients use I/T more efficiently in order to improve their operations and profitability, achieve business results and focus on core competencies. CSC offers a broad array of services to clients in the Global Commercial and government markets and specializes in the application of complex I/T to achieve its customers’ strategic objectives. Its service offerings include information technology and business process outsourcing, and I/T and professional services. Outsourcing involves operating all or a portion of a customer’s technology infrastructure, including systems analysis, applications development, network operations, desktop computing and data center management. CSC also provides business process outsourcing, managing key functions for clients, such as procurement and supply chain, call centers and customer relationship management, credit services, claims processing and logistics. I/T and professional services include systems integration, consulting and other professional services. Systems integration encompasses designing, developing, implementing and integrating complete information systems. Consulting and professional services includes advising clients on the strategic acquisition and utilization of I/T and on business strategy, security, modeling, simulation, engineering, operations, change management and business process reengineering. The Company also licenses sophisticated software systems for the financial services markets and provides a broad array of end-to-end e-business solutions that meet the needs of large commercial and government clients. The Company focuses on delivering results by combining business innovation skills with seasoned delivery expertise to provide flexible and scalable solutions. To do so, CSC draws on its vast experience in designing, building and maintaining large, complex, mission-critical systems and applies this knowledge to today’s business challenges. CSC does not have exclusive agreements with hardware or software providers and believes this vendor neutrality enables it to better identify and manage solutions specifically tailored to each client’s needs. Major Markets CSC provides its services to clients in Global Commercial industries and to the U.S. federal and foreign government. Segment and geographic information is included in Note 16 to the notes to consolidated financial statements for the year ended March 30, 2007. In the Global Commercial market sector, CSC’s service offerings are delivered to clients in a wide array of industries including aerospace/defense, automotive, chemical and resources, consumer goods, financial services, healthcare, manufacturing, retail/distribution, telecommunications, and technology. The Company’s Global Commercial market sector also includes U.S. local and foreign government clients. The Company has provided I/T services to the U.S. federal government since 1961, is a leading federal contractor and is one of its top I/T service providers. CSC serves a broad federal customer base, including most civil departments and branches of the military, as well as the Department of Homeland Security. The Company provides a broad spectrum of services to the U.S. federal government, ranging from traditional systems integration and outsourcing to complex project management and technical services. Key offerings include enterprise modernization, telecommunications and networking, managed services, base and range operations, and training and simulation. Geographically, CSC has major operations throughout North America, Europe and the Asia-Pacific region, including India. 1 During the last three fiscal years, the Company’s revenue mix by major markets was as follows: 2007 2006 2005 U.S.
